DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 08/14/2020 and reviewed by the Examiner.
Election/Restrictions
Claims 1-9 and 17-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8 “first and second sliding ramp” should be amended to –first and second sliding ramps–.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear whether the recitation “the first and second ramps” recited in line 9 is referring to “the first and second ramp structures” recited in line 7 or to “first and second sliding ramp” in line 8.

Claim 7 recites the limitation "the foot position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first housing portion bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of claim 10 wherein “…the sliding ramp…” renders the claim indefinite because it is unclear which sliding ramp is being referred the first sliding ramp or the second sliding ramp.
Claim 18 and 19 are indefinite because the recitations of claims 18 and 19 wherein “the sliding ramps” recited in line 4 of claim 18 and “the ramps” recited in line 2 of claim 19 are creating ambiguity as to how many ramps are being claims. The Examiner suggest that these terms should be amended to –the first and second sliding ramps–.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	Allowable Subject Matter
Claim 17 is allowed.
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a foot for information system. However, the prior art of record have failed to teach at least the combination of the information handling system dynamic foot comprising: a foot having a bottom surface and a cavity, the cavity having first and second ramps at opposing ends; first and second sliding ramps disposed in the cavity and configured to couple to an information handling system housing; and an actuator coupled to the first and second sliding ramps, the actuator moving the first and second sliding ramps relative to the first and second ramps to adjust a vertical position of the foot relative to the information handling system housing.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631